Citation Nr: 0815878	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1985 to 
August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The evidence of record demonstrates that the veteran had a 
door dropped on her right foot in 1989 while in service, 
striking the fourth toe on her right foot.  X-rays showed no 
abnormal joint or bone pathology, and the veteran was treated 
for a soft tissue contusion.  The veteran reported being 
placed on light duty for about a week, and she recalled her 
toes turning black; however, the doctor reportedly told her 
that nothing could be done for a broken toe.  

The veteran reports that she has had pain in her right foot 
since service, and she testified that she sought treatment 
from a Dr. Pennington shortly after service.  In an October 
2004 letter, Dr. Pennington stated that he first started 
treating the veteran in 1991 and he continued treating her 
for several years before she had to change doctors for 
insurance purposes.  The veteran returned to Dr. Pennington's 
care in 2004, and he stated that he was currently treating 
her for chronic right foot pain (as well as other medical 
conditions that are unrelated to the right foot).  Dr. 
Pennington indicated that he had reviewed the veteran's 
military and VA treatment records and found that she had a 
documented injury to her right foot in service that had 
persisted to the present day.  However, this letter from Dr. 
Pennington is his only record in the veteran's claims file, 
and it does not appear that any effort was ever made to 
obtain his treatment records.  This should be done.  

The veteran was provided with a VA examination in February 
2007 at which she complained that any time she has to do 
prolonged walking or standing her right foot gives her 
significant problems.  However, the examination report only 
addressed the relationship between the veteran's bunionectomy 
in 2000 and service.  No discussion was offered regarding 
other right foot findings and service.  (The other right foot 
findings included plantar flexed 4th and 5th toes, 
hyperkeratotic skin, fibromas on the sole of her foot, and 
old fractures of the 2nd and 3rd metatarsals.)  As such, 
another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
October 2005 to the present.

2.  Contact the veteran to obtain 
permission, and then obtain any records of 
her treatment from Dr. Douglas M. 
Pennington of the Family Medical Centers, 
from the early 1990s to the present day; a 
negative reply is requested if no records 
are available.

3.  When the requested development is 
completed, schedule the veteran for a VA 
examination.  The examiner should be 
provided with the veteran's claims file 
and should fully review it.  The examiner 
should perform any tests necessary and 
should then diagnose any current right 
foot disabilities found to be present, (to 
possibly include arthritis; status post-
bunionectomy; plantar flexed 4th and 5th 
toes; hyperkeratotic skin; fibromas on the 
sole of her foot, and old fractures of the 
2nd and 3rd metatarsals).  As to each 
current diagnosis, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent or greater) a 
result of service, including a door being 
dropped on the veteran's right foot during 
service.  Any opinion should be supported 
by a complete rationale.

4.  When the development requested has 
been completed, the veteran's claim should 
be readjudicated.  If the claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
   
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



